The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 14, 2014

                                    No. 04-13-00510-CR

                                      Juan GARCIA,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1531
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Pro se Brief is hereby GRANTED.
Appellant’s pro se brief, if any, is due on or before March 12, 2014.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court